Citation Nr: 0731915	
Decision Date: 10/10/07    Archive Date: 10/23/07	

DOCKET NO.  07-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD)  


REPRESENTATION

Appellant represented by:	Gerald J. Smith, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
VARO in Waco, Texas, that reduced the disability rating for 
the veteran's PTSD from 100 percent to 50 percent disabling, 
effective January 1, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.  


REMAND

A review of the evidence of record discloses that in an 
August 2007 communication, the veteran requested an 
appearance at a "travel board hearing.  I request a tele-
conference in the El Paso, TX VA region."  

There is no indication in the record that such a hearing has 
been scheduled for him.  A hearing should therefore be 
scheduled in accordance with his wishes.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2006).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The veteran should be scheduled for a 
hearing by either a video conference in 
El Paso, Texas, or travel board with a 
Veterans Law Judge at the Waco RO.  A 
copy of the notice of the scheduling of 
the hearing to him should be placed in 
the record, keeping in mind the 30 day 
advance notice requirements specified at 
38 C.F.R. § 19.76 (2006).  

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000, as well as 
requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity for 
response.  

The vetera has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



